Name: Commission Regulation (EEC) No 3215/90 of 6 November 1990 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 11 . 90No L 308/ 14 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3215/90 of 6 November 1990 establishing unit values for the determination of the customs value of certain perishable goods of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3462/89 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ cated to the Commission in accordance with Article 1 (2) HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 9 November 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 November 1990 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p. 26. 0 OJ No L 334, 18 . 11 . 1989, p. 21 . No L 308/158 . 11 . 90 Official Journal of the European Communities ANNEX Code CN code Taric ­ sub- heading Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 31,50 50,88 12,24 264,87 26,19 35,35 207,82 43,46 97,66 28,27 66,87 1335 2153 518 11210 1 107 1508 8812 1853 4160 1 196 2830 247,29 400,67 96,38 2085,69 204,09 278,81 1631,21 342,72 768,74 222,63 526,56 65,01 104,61 25,16 544,57 53,42 71,89 428,86 88,37 202,04 58,13 137,48 218.27 351,19 84,48 1828,16 180,07 244,80 1 439,77 300,92 678.28 195,14 461,54 6355 10613 2553 55246 5121 6721 41921 8262 19774 5897 13947 24,24 39,02 9,38 203,15 20,01 27,24 159,93 33,48 75,34 21,68 51,28 47697 78 643 18918 409377 39341 53623 314617 65914 148000 43698 103353 73,19 117,98 28,38 614,18 60,10 81,08 482,80 99,66 227,73 65,56 155,05 22,32 35,65 8,57 185,59 19,52 25,69 147,23 31,58 67,96 19,81 46,85 1.10 1.20 1.30 1.40 1.50 1.60 1.70 1.80 1.90 1.100 1.110 1.120 1.130 1.140 1.150 1.160 1.170 1.180 1.190 1.200 1.200.1 1.200.2 1.210 1.220 1.230 1.240 07019051 07019059 07020010 07020090 07031019 07032000 07039000 07041010 07041090 07042000 07049010 07049090 07049090 070511 10 07051190 07052900 07061000 07069090 07070011 07070019 07081010 07081090 07082010 07082090 07089000 07091000 07092000 07092000 07093000 07094000 07095130 0709 60 10 New potatoes Tomatoes Onions (other than sets) Garlic Leeks Cauliflowers Brussels sprouts White cabbages and red cabbages Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) Chinese cabbage Cabbage lettuce (head lettuce) Endives Carrots Radishes Cucumbers Peas (Pisum sativum) Beans (Vigna spp., Pha ­ seolus spp.) Broad beans Globe artichokes Asparagus :  green  other Aubergines (egg-plants) Ribbed celery (Apium graveolens, var. dulce) Chantarelles Sweet peppers * 10 * 00 * 00 * 10 * 92 * 98 * 10 * 21 * 22 * 23 * 25 * 11 * 19 ' 11 ' 12 * 29 11 12 13 14 15 16 91 92 93 94 95 96 13 ' 14 ' 15 42,02 26,60 90,10 86,76 333,71 111,92 34.64 72.65 285,89 1778 1128 3814 3672 14124 4737 1464 3070 12100 328,71 208,84 704,37 683,17 2627,75 881,34 269,51 565,14 2251,17 85.98 54,90 184,56 178,37 686,10 230,12 70.99 148,86 587,78 288,98 184,33 621,90 598,81 2303,28 772.52 238,22 499.53 1 973,20 8292 5367 18223 18096 69604 23 345 6965 14605 59629 32,08 20,47 68,81 66,54 255,95 85,84 26.45 55.46 219,27 63198 40280 135687 134091 515772 172990 52014 109068 441857 96,79 61,81 207,48 201,17 773,80 259,53 79,82 167,38 662,91 30,93 18,85 66,06 60,79 233,83 78,42 25,64 53,77 200,32 69394 15208 6243 112445 20324 255,18 55,92 23,78 420,46 74,73 514217 112692 46727 845160 150606 771,47 169,07 71,90 1271,93 225,95 233,12 51,09 21,46 383,30 68,27 332,71 72,91 30,83 547,80 97,44 14081 3086 1313 23223 4124 2619,83 574,14 242,71 4305,96 767,31 684,03 149,90 63,79 1 127,97 200.34 2296,34 503,25 214,15 3777,47 672,56 No L 308/16 Official Journal of the European Communities 8 . 11 . 90 Code 1.250 1.260 1.270 2.10 2.20 2.30 2.40 2.50 2.60 2.60.1 2.60.2 CN code Taric ­ sub- heading Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 07099050 07099070 07142010 08024000 08030010 08043000 08044010 08044090 08045000 08051011 08051021 08051031 08051041 08051015 08051025 08051035 08051045 08051019 08051029 08051039 08051049 08052010 08052030 08052050 08052070 08052090 08053010 08053090 * 00 * 10 * 90 * 90 * 10 * 10 * 21 * 91 * 11 * 21 * 11 * 21 * 12 * 13 * 22 * 23 * 11 * 21 * 11 * 12 * 13 * 14 * 31 * 32 * 33 * 34 * 11 * 12 * 11 * 19 Fennel Courgettes Sweet potatoes, whole, fresh (intended for human consumption) Chestnuts (Castanea spp.), fresh Bananas (other than plan ­ tains), fresh Pineapples, fresh Avocados, fresh Guavas and mangoes, fresh Sweet oranges, fresh :  Sanguines and semi sanguines  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  Others Mandarins (including tangerines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh :  Clementines  Monreales and Satsu ­ mas  Mandarins and Wil ­ kings  Tangerines and others Lemons (Citrus limon, Citrus limonum), fresh Limes (Citrus auranti ­ folia), fresh 39,04 54,33 72,78 104,56 38,63 36,71 110,43 137,74 58,86 37,65 24,13 62,59 44,13 56,70 57,32 46,13 138,17 1651 2299 3080 4425 1635 1554 4674 5830 2487 1593 1021 2649 1868 2403 2426 1952 5848 303,92 427.86 573.11 823,35 304,18 289.12 869,59 1 084,66 457.87 296,49 190,06 492,92 347,55 446,74 451,40 363,25 088,00 79,84 111,71 149,64 214,97 79,42 75,48 227,05 283,20 120,61 77,41 49,62 128,70 90,74 116,93 117,86 94,84 284,07 268,32 375,03 502,35 721,69 266,62 253,42 762,21 950,73 404,72 259,88 166,59 432,05 304,64 391,69 395,66 318,40 953,66 7790 11333 15180 21809 8057 7658 23033 28730 11833 7853 5034 13056 9206 11583 11957 9621 28819 29,79 41,67 55,82 80,19 29,62 28,16 84,70 105,65 44,93 28,88 18,51 48,01 33,85 43,56 43,96 35,38 105,97 58659 83981 112490 161607 59704 56748 170682 212897 88366 58195 37305 96749 68218 87232 88601 71299 213551 89,85 125,99 168.76 242,45 89,57 85,13 256,07 319,40 135,61 87,31 55,96 145,15 102,34 131.77 132,92 106,96 320,39 28,91 38,07 50,99 73,26 27,06 25,72 77,38 96.51 43,56 26,38 16.91 43,86 30.92 39.52 40,16 3232 96,81 2.60.3 2.70 2.70.1 2.70.2 2.70.3 2.70.4 2.80 2.85 8 . 11 . 90 Official Journal of the European Communities No L 308/17 Code CN code Taric ­ sub- heading Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.90 2.90.1 2.90.2 2.100 2.110 2.120 2.120.1 2.120.2 2.130 2.140 2.150 2.160 2.170 2.180 2.190 2.200 2.205 2.210 2.220 2.230 2.240 2.250 08054000 08054000 08061011 08061015 08061019 08071010 08071090 08071090 08081091 08081093 08081099 08082031 08082033 08082035 08082039 08091000 08092010 08092090 08093000 08093000 08094011 08094019 08101010 08101090 08102010 08104030 08109010 08109080 08109080 08109030 * 11 * 12 * 21 * 22 * 12 * 13 * 14 * 15 * 21 * 16 * 17 * 18 * 19 * 29 * 91 * 98 * 90 * 90 * 90 * 91 * 92 * 93 * 97 * 11 * 12 * 13 * 17 * 31 * 32 * 41 * 42 * 10 Grapefruit, fresh :  white  pink Table grapes Water-melons Melons (other than water ­ melons)  Amarillo, Cuper, Honey Dew, Onteni ­ ente, Piel de Sapo, Rochet, Tendral  Other Apples Pears (other than the Nashi variety (Pyrus Pyri ­ folia)) Apricots Cherries Peaches Nectarines Plums Strawberries Raspberries Fruit of the species Vacci ­ nium myrtillus Kiwi fruit (Actinidia chinensis Planch.) Pomegranates Khakis Lychees 47,33 59,51 81,51 27,15 84,27 119,92 56,64 84,74 52,78 134,92 227,94 106,68 182,28 281,81 574,44 169,71 115,76 54,89 142,91 535,35 2003 2519 3450 1 151 3566 5075 2397 3586 2247 5747 9647 4544 7715 11927 24307 7226 4899 2323 6048 22662 372,73 468,64 641,90 213,48 663,56 944,34 446,06 667,30 415,63 1 065.30 1 794,91 839,70 1435.31 2219,06 4493,31 1 336,26 911,58 432,22 1 125,35 4199,88 97,32 122,36 167,60 55,92 173,25 246,56 116,46 174,23 109,14 279,18 468,65 220,69 374,76 / 579,39 1 175,29 350,92 238,01 112,85 293,83 1 102,25 326,70 410,77 562,64 187,27 581,62 827,74 390,98 584,90 365,95 936,97 1 573,28 740,89 1 258,09 1 945,06 3950,18 1 176,54 799,02 378,85 986,40 3689,67 9872 12413 17002 5574 17576 25014 11815 17675 10700 27443 47544 21 599 38019 58779 113358 34401 24146 11449 29808 108581 36,30 45,64 62,52 20,84 64,63 91.98 43,44 64.99 40,69 104,05 174.83 82,30 139,80 216,14 438.60 130.84 88,79 42,10 109.61 410,68 73159 91984 125991 41901 130243 185354 87552 130978 79928 204795 352303 161 661 281 722 435555 863888 256973 178925 84837 220 883 821514 109,76 138,00 189.02 63,05 195,40 278,08 13 ?,35 196,50 123.03 314,58 528.55 248,75 422,66 653,45 1323,12 395.56 268,44 127,28 331,38 1 242,47 33,16 41,70 57,11 19,00 59,04 84,03 39,69 59,38 36,89 93,57 159,72 74,24 127,72 197,46 422,80 118,61 81,11 38,46 100,13 378,25 *  The ninth digit is reserved for the Member States (statistical purposes).